[1] PLAINTIFF in error was served in the city of *Page 272 
Denver with a garnishee summons issued by the district court of Weld county. She answered in proper time denying any indebtedness. Section 144 (chapter 7, '35 C. S. A.) of the Code of Civil Procedure provides that where an answer of a garnishee is filed, a reply by affidavit traversing the same may be filed by the plaintiff within ten days. Defendant in error herein — plaintiff below — traversed the answer, but not within the ten days, whereupon plaintiff in error moved the court for an order discharging her as garnishee, and for an order striking the traverse. On a denial of both, proper exceptions were taken and proceedings stayed pending review here to determine the sole question involved; namely, "Was the denial of the motion to discharge as garnishee a final judgment which she was entitled to have reviewed on a writ of error in this court?"
The concluding sentence of the code provision, section 144, supra, reads: "If the plaintiff fail to reply within the time aforesaid [ten days], he shall be deemed to have accepted the answer of the garnishee as true, and judgment may be entered accordingly."
No final judgment was entered in this case, and, since plaintiff in error specifically saved her right to further challenge the court's jurisdiction, nothing exists at this time which would subject her to any loss. No judgment may ever be entered against her. The order denying her request for discharge is not a final order, because nothing in the record indicates that the court has passed upon her answer, and, while the section just quoted says the courtmay enter judgment, it does not say it must do so.
We conclude that the denial of the motion to discharge as garnishee was not a "final judgment, decree or order" within the meaning of those terms as used in section 425 (chapter 38, '35 C. S. A.) of the Code.
Writ of error dismissed.
MR. CHIEF JUSTICE BURKE, MR. JUSTICE HILLIARD and MR. JUSTICE HOLLAND concur. *Page 273